DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Claims 1-4, 6, 8, and 9) in the reply filed on February 15, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Allowable Subject Matter
Claims 2-4 and 6 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or )
Claims 1, 8, and 9 are rejected under 35 U.S.C. 103 as being obvious over Lee (US PG PUB 2016/0084143) in view of Eisenbeis et al. (US PG PUB 2015/0149100, hereinafter “Eisenbeis”), in further view of Toshiaki (JP 2012026288A, Machine Translation).
Regarding Claim 1, Lee discloses a control device (coolant control valve 160, ann. fig. 4, para 0054 is a general description of the control valve and para 0035 and fig. 1 describe the engine system with t (he fluid control valve 160) configured to control driving of a valve device (control valve, ann. fig. 4 and para 0054), the valve device including: a valve housing (302, para 0055) that has an internal space (ann. fig. 4) and a plurality of housing-side openings (outlet 321 and first, second, and third supply lines 330, 335, and 340 respectively, para 0057), the housing-side openings configured to communicate the internal space with an outside of the valve housing (coolant to radiator 120, heater core 140, or oil cooler); a valve member (320, para 0054) that is rotationally accommodated (para 0056) in the valve housing and is configured to communicate and discommunicate the housing-side openings with the internal space (para 0054-0058 describes the operation of the valve member 320 with respect to the openings in the housing 302); a driving device (motor 301 in motor housing 300, para 0039 and 0056) that is configured to generate a driving force (rotating force from motor 301 applied to shaft 315, para 0054 and 0056).
Lee substantially discloses the claimed invention, except Lee does not disclose an electric motor and monitoring the valve. Lee does not disclose the motor generates the driving force by using externally supplied electric power to rotate the valve member; and a rotation angle detector that is configured to detect an actual rotation angle of the valve member, wherein the control device comprises: an instruction duty computation unit configured to compute an instruction duty ratio representing a ratio between an energization time and a non-energization time of the driving device based on an actual rotation angle detected by using the rotation angle detector and a target rotation angle of the valve member; a stress computation unit configured to compute a stress on the valve member based on the actual rotation angle and an actual duty ratio of the driving device; and an actual duty computation unit configured to compute a new value of the actual duty ratio based on the instruction duty ratio computed by using the instruction duty computation unit and the stress computed by using the stress computation unit.
Eisenbeis teaches a motor (110) generates a driving force (rotary motion for rotary valve 104, para 0017 describes a rotary drive valve 104 with a rotating valve shaft, “In other examples, the valve 104 is a rotary valve such that the transmission transfers the rotational motion of the motor 110 to a rotational motion of a drive shaft to correspondingly rotate a valve shaft coupled to the valve disc or other valve member to open and close the valve. Thus, although the teachings disclosed herein are primarily described in connection with a sliding stem valve, the teachings may also be applied to rotary valves”) by using externally supplied electric power (electrical 100 from an external power source 102) to rotate the valve member; and a rotation angle detector (valve position sensor 116, para 0016) that is configured to detect an actual rotation angle of the valve member (actual position of rotary or reciprocating valve is determined by valve position sensor 116), wherein the control device comprises: an instruction duty computation unit (micro controller 106 includes processor 812, para 0044) configured to compute an instruction duty ratio representing a ratio between an energization time and a non-energization time of the driving device (“ The resulting position of the valve 104 can be compared to the expected or reference position of the value 104 in the fully closed position at the time of manufacture (e.g., corresponding to the reference travel span 200) to determine the difference 220.”, para 0024; and “ the position of the valve 104 when fully closed is determined directly via the valve position sensor 116 of the example actuator 100. For instance, regardless of whether there is trim wear, the valve position sensor 116 may detect when the valve plug hits the hard stop of valve seat because the flow control member stops moving and, thereby, detect when the valve 104 is fully closed.”, para 0025) based on an actual rotation angle (actual valve 104 position detected by valve position sensor 116, para 0024) detected by using the rotation angle detector and a target rotation angle of the valve member (valve position at time of manufacturing, para , para 0025 “rather than determining the position of the flow control member of the valve 104 based on the distance travelled by the drive shaft, the difference 220 is determined based on a directly measured position of the flow control member when the valve 104 is fully closed. In particular, the difference 220 corresponds to a difference between the measured position of the flow control member and an expected position of the flow control member based on a reference position of the flow control member corresponding to the fully closed position of the valve 104 determined at the time of manufacture (e.g., before the onset of trim wear).”); a stress computation unit (812) configured to compute a stress on the valve member (Eisenbeis teaches the stress on valve member 104 as the trim portion of the valve member 104, para 0028) based on the actual rotation angle and an actual duty ratio of the driving device (“ If the microcontroller 106 determines that the motor 110 has not travelled an expected distance (e.g., the difference exceeds the threshold), the microcontroller 106 generates an alert indicating a spring failure (block 624). In some examples, where the actuator 100 only implements the rotation sensors 112 as a measure of position and/or movement of the flow control member within the valve 104, each of the alerts generated at block 608 and block 624 indicate the possibility of at least one of a trim failure or a spring failure because the rotation sensors 112 cannot distinguish between these failures without a secondary measure (e.g., via the valve position sensor116). Once the alert has been generated (block 624) the microcontroller 106 determines whether to stop the operation of the valve 104 (block 626). If the microcontroller 106 determines to stop the operation, the example method of FIG. 6 ends. If the microcontroller 106 determines not to stop the operation of the valve 104 (block 626), control advances to block 628 where the microcontroller 106 determines whether to continue monitoring the valve 104. Returning to block 622, if the microcontroller 106 determines that the drive shaft has travelled an expected distance, control advances to block 628. If the microcontroller 106 determines to continue monitoring the valve 104 (block 628), control returns to block 600. If the microcontroller 106 determines not to continue monitoring the valve 104, the example method of FIG. 6 ends”, para 0049).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the motor and the control valve, as disclosed by Lee, by using a valve position sensor and a motor position sensor that communicate with a microcontroller, as taught by Eisenbeis, for the purpose of determining if a valve’s actuator failed by alerting the user.
The combination of Lee and Eisenbeis substantially discloses the claimed invention, except an actual duty computation unit configured to compute a new value of the actual duty ratio based on the instruction duty ratio computed by using the instruction duty computation unit and the stress computed by using the stress computation unit.
Toshiai teaches an actual duty computation unit configured to compute a new value of the actual duty ratio based on the instruction duty ratio computed by using the instruction duty computation unit and the stress computed by using the stress computation unit (“In the engine control system of this embodiment, the “target set torque”, “target target torque”, “target lever torque-torque characteristic table” and “control lever angle-torque characteristic table” prepared in advance through experiments or the like are prepared. “Lever angle” and “Duty ratio of PWM signal” are set. If there is a difference between the assumed valve behavior and the actual behavior, the “duty ratio of the PWM signal” is corrected and the “control lever angle-torque characteristic table” is corrected by the total correction amount. Configured to update.”, Toshiaki Machine Translation).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the control valve’s microcontroller, as disclosed by Lee as modified above, by including an instruction to calculate a new value of a duty ratio based off of the new actual duty, as taught by Toshiaki, for the purpose of “suppress control errors due to product variations, disturbances, and the like, which are error factors when obtaining “target set torque”, “target lever angle”, and “duty ratio of PWM signal”. Moving angle control can be implemented. Therefore, since the optimal valve behavior corresponding to the operating condition of the engine can be realized, deterioration of drivability such as torque fluctuation due to unstable combustion of the engine can be suppressed, and fuel consumption can be improved.” (Toshiaki Machine Translation).
Regarding Claim 8, Eisenbeis teaches an alarm device (alarm) configured to notify that an accumulated value of the stress computed by using the stress computation unit is greater than or equal to a predetermined upper limit when the accumulated value becomes greater than or equal to the predetermined upper limit device (“ If the microcontroller 106 determines that the motor 110 has not travelled an expected distance (e.g., the difference exceeds the threshold), the microcontroller 106 generates an alert indicating a spring failure (block 624). In some examples, where the actuator 100 only implements the rotation sensors 112 as a measure of position and/or movement of the flow control member within the valve 104, each of the alerts generated at block 608 and block 624 indicate the possibility of at least one of a trim failure or a spring failure because the rotation sensors 112 cannot distinguish between these failures without a secondary measure (e.g., via the valve position sensor116). Once the alert has been generated (block 624) the microcontroller 106 determines whether to stop the operation of the valve 104 (block 626). If the microcontroller 106 determines to stop the operation, the example method of FIG. 6 ends. If the microcontroller 106 determines not to stop the operation of the valve 104 (block 626), control advances to block 628 where the microcontroller 106 determines whether to continue monitoring the valve 104. Returning to block 622, if the microcontroller 106 determines that the drive shaft has travelled an expected distance, control advances to block 628. If the microcontroller 106 determines to continue monitoring the valve 104 (block 628), control returns to block 600. If the microcontroller 106 determines not to continue monitoring the valve 104, the example method of FIG. 6 ends”, para 0049).
Regarding Claim 9, Eisenbeis teaches the stress computation unit is configured to stop computing the stress on the valve member for a predetermined period immediately after the actual duty ratio changes from the actual duty ratio at a previous time device (“ If the microcontroller 106 determines that the motor 110 has not travelled an expected distance (e.g., the difference exceeds the threshold), the microcontroller 106 generates an alert indicating a spring failure (block 624). In some examples, where the actuator 100 only implements the rotation sensors 112 as a measure of position and/or movement of the flow control member within the valve 104, each of the alerts generated at block 608 and block 624 indicate the possibility of at least one of a trim failure or a spring failure because the rotation sensors 112 cannot distinguish between these failures without a secondary measure (e.g., via the valve position sensor116). Once the alert has been generated (block 624) the microcontroller 106 determines whether to stop the operation of the valve 104 (block 626). If the microcontroller 106 determines to stop the operation, the example method of FIG. 6 ends. If the microcontroller 106 determines not to stop the operation of the valve 104 (block 626), control advances to block 628 where the microcontroller 106 determines whether to continue monitoring the valve 104. Returning to block 622, if the microcontroller 106 determines that the drive shaft has travelled an expected distance, control advances to block 628. If the microcontroller 106 determines to continue monitoring the valve 104 (block 628), control returns to block 600. If the microcontroller 106 determines not to continue monitoring the valve 104, the example method of FIG. 6 ends”, para 0049).
Conclusion	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753